Name: Regulation (EEC) No 252/70 of the Commission of 11 February 1970 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 85 No L 34/8 Official Journal of the European Communities 12.2.70 REGULATION (EEC) No 252/70 OF THE COMMISSION of 11 February 1970 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community ; The following shall be substituted for Article 5 ofRegulation No 785/67/EEC : Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68,2 and in particular Article 11 (5 ) thereof; ' 1 . In his offer the holder of the oil shall indi ­ cate the intervention centre - to which he wishes to deliver the oil and the place in which the oil is in storage when the offer is made . 2 . The intervention agency shall decide oh the point at which the oil is to be taken over. If, at the request of the intervention agency, the oil is delivered :  to a centre other than the centre named in the offer, any resulting increase in transport costs to the seller shall be taken into account when payment is being effected ;  to a place other than an intervention centre, any resulting increase or decrease in transport costs to the seller shall be taken into account when payment is being effected . Whereas Article 5 of Commission Regulation (EEC) No 785/67/EEC3 of 30 October 1967 on the buying-in of olive oil by intervention agencies, as last amended by Regulation (EEC) No 2273/69,4 provides that oil offered is delivered to the centre chosen by the seller or tQ the place designated by the intervention agency ; Whereas net losses incurred by intervention agencies on products bought in can be made good by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; whereas such losses depend to a large extent on the place and means of storage; whereas, in order to limit losses, criteria should be laid down for determining the place of delivery of oil offered to intervention agencies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats ; 3 . The intervention agency shall designate a place of delivery other than the centre indicated by the holder of the oil if, at the time of the transaction, that centre does not have sufficient storage capacity for the product in question or does not provide sufficient guarantee that the products . which have been the subject of inter ­ vention will be kept in good condition . The place of delivery to be designated by the intervention agency shall be the place, out of all places with sufficient storage capacity and facili ­ ties for keeping products in good condition, in which the total expenditure resulting from storage costs and changes in transport costs is the most favourable.' 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No L 314, 31.12.1968 , p . 1 . 3 OJ No 264, 31.10.1967, p. 11 . 4 OJ No L 287, 15.11.1969, p. 25 . 86 Official Journal of the European Communities Article 2 kept in good condition . They shall inform the Commission of provisions adopted for the application of the preceding paragraph.' Article 3 The following shall be substituted for Article 6 of Regulation No 785/67/EEC : 'Until such time . as Community rules in this matter have been laid down, Member States shall take all measures necessary to ensure that olive oil which has been the subject of intervention is This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1970 . By the Commission The President Jean REY